— Appeal by the defendant from a judgment of the County Court, Westchester County (West, J.), rendered March 16, 1987, convicting him of grand larceny in the second degree and petit larceny, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
*580In this case the defendant’s written waiver of his right to a jury trial was executed in accordance with constitutional and statutory requisites (see, NY Const, art I, § 2; CPL 320.10; People v Duchin, 12 NY2d 351). Further, because the defendant himself sought to have the jury trial terminated he waived his present claim that the subsequent bench trial constituted double jeopardy (see, United States v Scott, 437 US 82; People v Ferguson, 67 NY2d 383; People v Lawton, 134 AD2d 454; CPL 40.30 [3]).
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]). Bracken, J. P., Lawrence, Kunzeman and Kooper, JJ., concur.